                                                          Case 2:19-cv-02019-KJM-JDP Document 154 Filed 08/25/21 Page 1 of 3
                                                                                                       \\met-nas\casefiles\WP\Cases\1887\CASEMGMT\2021-08-25 Objection Scheduling Conference.wpd




                                                      1   METZGER LAW GROUP
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                          A PROFESSIONAL LAW CORPORATION
                                                      2   RAPHAEL METZGER, ESQ., SBN 116020
                                                          SCOTT P. BRUST, ESQ., SBN 215951
                                                      3   555 E. OCEAN BLVD., SUITE 800
                                                          LONG BEACH, CA 90802
                                                      4   TELEPHONE: (562) 437-4499
                                                          TELECOPIER: (562) 436-1561
                                                      5   WEBSITE: www.toxictorts.com

                                                      6   Attorneys for Intervenor-Defendant,
                                                          COUNCIL FOR EDUCATION AND
                                                          RESEARCH ON TOXICS (“CERT”)
                                                      7
                                                      8                                UNITED STATE DISTRICT COURT
                                                      9                               EASTERN DISTRICT OF CALIFORNIA
                                                     10
                                                     11
               555 east ocean boulevard, suite 800




                                                           CALIFORNIA CHAMBER OF                      Civil No. 2:19-cv-02019-KJM-JDP
                 a professional law corporation




                                                           COMMERCE,
                  long beach, california 90802




                                                     12                                               Assigned to the Hon. Kimberly A. Mueller,
metzger law group




                                                                         Plaintiff,                   Ctrm. 3
                                                     13
                                                                  vs.                                 OBJECTION BY INTERVENOR-
                                                     14                                               DEFENDANT, COUNCIL FOR
                                                           XAVIER BECERRA, IN HIS OFFICIAL            EDUCATION AND RESEARCH ON
                                                     15    CAPACITY AS ATTORNEY GENERAL               TOXICS TO SCHEDULING
                                                           OF THE STATE OF CALIFORNIA.                CONFERENCE
                                                     16
                                                                         Defendant.                   DATE:                       August 27, 2021
                                                                                                      TIME:                       10:00 a.m.
                                                     17                                               CTRM:                       3
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                               OBJECTION BY INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND
                                                                       RESEARCH ON TOXICS TO SCHEDULING CONFERENCE
                                                          Case 2:19-cv-02019-KJM-JDP Document 154 Filed 08/25/21 Page 2 of 3
                                                                                                                 \\met-nas\casefiles\WP\Cases\1887\CASEMGMT\2021-08-25 Objection Scheduling Conference.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                  Intervenor-defendant Council for Education and Research on Toxics (CERT) hereby objects
                                                      2   to the Court proceeding with the Scheduling Conference presently set for August 27, 2021.
                                                      3           On August 16, 2021, CERT filed a motion to disqualify Judge Mueller and to stay the
                                                      4   proceedings. [ECF no 152] CERT’s motion contends that Judge Mueller is disqualified from serving
                                                      5   as the judge and the trier of fact in this case and should recuse herself pursuant to 28 USC §
                                                      6   455(b)(1)(2)(4)(5)(i)(iii)(c)(e), or that the case be assigned to another judge for ruling on the
                                                      7   disqualification motion pursuant to 28 USC § 144, and the proceedings be stayed until such ruling
                                                      8   can be made. 28 USC. § 144 states in relevant part as follows:
                                                      9           Whenever a party to any proceeding in a district court makes and files a timely and
                                                                  sufficient affidavit that the judge before whom the matter is pending has a personal
                                                     10           bias or prejudice either against him or in favor of any adverse party, such judge shall
                                                                  proceed no further therein, but another judge shall be assigned to hear such
                                                     11
               555 east ocean boulevard, suite 800




                                                                  proceeding. [emphasis added]
                 a professional law corporation
                  long beach, california 90802




                                                     12           Given CERT’s recent discovery of the facts warranting disqualification set forth in support
metzger law group




                                                     13   of the motion, CERT’s motion is plainly timely. Based on the conflict of interest stated in CERT’s
                                                     14   motion and the facts set forth in the supporting affidavit, it is CERT’s contention that all proceedings
                                                     15   in this case must be stayed, and another judge be assigned to hear CERT’s disqualification motion,
                                                     16   unless Judge Mueller recuses herself in this case.
                                                     17           In light of the foregoing, it is CERT’s position that the Scheduling Conference presently set
                                                     18   for August 27, 2021 before Judge Mueller cannot proceed. CERT therefore objects to Judge Mueller
                                                     19   conducting the Scheduling Conference. If the Scheduling Conference does go forward, CERT’s
                                                     20   counsel will appear for the sole purpose of expressing CERT’s objection to the proceeding on the
                                                     21   record, and CERT will then observe, but not participate in the Scheduling Conference, so as not to
                                                     22   waive CERT’s objection that Judge Mueller is disqualified from proceeding in this case.
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                          DATED: August 25, 2021                     METZGER LAW GROUP
                                                                                                     A Professional Law Corporation
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25                                                      /s/ Raphael Metzger

                                                     26                                              ______________________________
                                                                                                     RAPHAEL METZGER, ESQ.
                                                     27                                              Attorneys for Intervenor-Defendant
                                                                                                     COUNCIL FOR EDUCATION AND
                                                     28                                              RESEARCH ON TOXICS (“CERT”)
                                                                                                             1
                                                                OBJECTION BY INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND
                                                                        RESEARCH ON TOXICS TO SCHEDULING CONFERENCE
                                                          Case 2:19-cv-02019-KJM-JDP Document 154 Filed 08/25/21 Page 3 of 3
                                                                                                                         \\met-nas\casefiles\WP\Cases\1887\CASEMGMT\2021-08-25 Objection Scheduling Conference.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                                   CERTIFICATE OF SERVICE
                                                      2               I hereby certify that on August 25, 2021, I caused the foregoing document, described as
                                                      3   OBJECTION BY INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH
                                                      4   ON TOXICS TO SCHEDULING CONFERENCE, to be electronically filed with the Court’s
                                                      5   CM/ECF filing system, which will send a Notice of Electronic Filing to all parties of record who are
                                                      6   registered with CM/ECF:
                                                      7                                                   Trenton H. Norris, Esq.
                                                                                                            Sarah Esmaili, Esq.
                                                      8                                                   S. Zachary Fayne, Esq.
                                                                                                           David M. Barnes, Esq.
                                                      9                                             Arnold & Porter Kaye Scholer LLP
                                                                                                   Three Embarcadero Center, 10th Flr.
                                                     10                                              San Francisco, CA 94111-4024
                                                                                                                 (Plaintiff)
                                                     11
               555 east ocean boulevard, suite 800




                                                                                                        Telephone: (415) 471-3100
                 a professional law corporation




                                                                                                  email: trent.norris@arnolderporter.com
                  long beach, california 90802




                                                     12
metzger law group




                                                                                                  Harrison Pollak, Deputy Attorney General
                                                     13                                            Joshua Purtle, Deputy Attorney General
                                                                                                Laura J. Zuckerman, Deputy Attorney General
                                                     14                                                 Office of the Attorney General
                                                                                                             1515 Clay St., 20th Flr.
                                                     15                                                       Oakland, CA 94612
                                                                                                                  (Defendant)
                                                     16                                                   Telephone: (510) 879-0098
                                                                                                      email: harrison.pollak@doj.ca.gov
                                                     17                                                    joshua.purtle@doj.ca.gov
                                                                                                         laura.zuckerman@doj.ca.gov
                                                     18
                                                                                                             Aida Poulsen, Esq.
                                                     19                                                      Poulsen Law P.C.
                                                                                                          282 11th Ave., Suite 2612
                                                     20                                                    New York, NY 10001
                                                                                                     (Proposed Intervenors-Defendants)
                                                     21                                                  email: ap@poulsenlaw.org
                                                     22               I declare that I am employed in the offices of a member of this court, at whose direction service was
                                                          made.
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                                      Executed on August 25, 2021, at Long Beach, California.
                                                     24
                                                     25                                                       /s/ Nina S. Vidal
                                                                                                       ___________________________________
                                                     26                                                       Nina S. Vidal, Declarant
                                                          updated 08/13/21 nsv

                                                     27
                                                     28
                                                                                                                    2
                                                                   OBJECTION BY INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND
                                                                           RESEARCH ON TOXICS TO SCHEDULING CONFERENCE
